DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/2020 and 1/19/2022 are being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 1/27/2022 is acknowledged.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The Rejections
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo (U.S. Pat. No. 9,117,804).
Kuo discloses, as shown in Figures 2A-2C, an interposer structure having
(1) providing a semiconductor substrate (2) and simultaneously forming therein a first trench (201) and a wiring layer trench (203), wherein each of the first trench (201) and the wiring layer trench (203) extends from a surface of the semiconductor substrate (2) into the semiconductor substrate (2); 
forming a second trench (208), which extends from the surface of the semiconductor substrate (2) into the semiconductor substrate (2) and communicates with the first trench (201); and 
forming a conductive structure and a wiring layer (203) by filling the first trench (201), the second trench (208) and the wiring layer trench (203) with a conductive material (26) (see Figures 2A-2C); 
(2) wherein a depth of the second trench (208) extending from the surface of the semiconductor substrate (2) into the semiconductor substrate (2) is greater than a depth of the first trench (201) extending from the surface of the semiconductor substrate (2) into the semiconductor substrate (2), and wherein the first trench (201) and the second trench (208) together form a Damascus structure (see Figures 2A-2C); 
(3) wherein the first trench (201) has a depth equal to a depth of the wiring layer trench (203) (see Figures 2A-2C); 
(4) wherein the second trench (208) has an opening size smaller than an opening size of the first trench (201) (see Figures 2A-2C); 
(5) wherein a projection of the first trench (201) on the surface of the semiconductor substrate (2) encompasses a projection of the second trench (208) on the surface of the semiconductor substrate (2) (see Figures 2A-2C). 
s 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (U.S. Pat. No. 7,855,142).
Oh discloses, as displayed in Figures 1A-1I, a dual-damascene metal interconnect structure with
(1) providing a semiconductor substrate (18) and simultaneously forming therein a first trench (26g) and a wiring layer trench (26n), wherein each of the first trench (26g) and the wiring layer trench (26h) extends from a surface of the semiconductor substrate (18) into the semiconductor substrate (18); forming a second trench (NO LABEL), which extends from the surface of the semiconductor substrate (18) into the semiconductor substrate (18) and communicates with the first trench (26m); and
forming a conductive structure and a wiring layer by filling the first trench (26m), the second trench (NO LABEL) and the wiring layer trench (26n) with a conductive material (NO LABEL) (see column 3, line 46 THROUGH column 5, line 19. Figures 1A-1I); 
(2) wherein a depth of the second trench (26i) extending from the surface of the semiconductor substrate (18) into the semiconductor substrate (18) is greater than a depth of the first trench (26g) extending from the surface of the semiconductor substrate (18) into the semiconductor substrate (18), and wherein the first trench (26g) and the second trench together form a Damascus structure (see Figures 1A-1I); 
(4) wherein the second trench (26i) has an opening size smaller than an opening size of the first trench (26g) (see Figures 1A-1I); 
(5) wherein a projection of the first trench (26g) on the surface of the semiconductor substrate (18) encompasses a projection of the second trench (26i) on the surface of the semiconductor substrate (18) (see Figures 1A-1I). 

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. App. Pub. No. 2014/0264862).
Tsai discloses, as shown in Figures, a semiconductor device with

    PNG
    media_image1.png
    443
    459
    media_image1.png
    Greyscale

(6) providing a first semiconductor (102/104) and a second semiconductor (202/204) bonded to the first semiconductor (102/104), the second semiconductor (202/204) bonded to the first semiconductor (102/104) and forming of a bonding 
simultaneously forming a first trench (114) and a wiring layer trench (116), the first trench (114) and the wiring layer trench (116) respectively formed in the third interlayer dielectric layer (112); 
forming a first opening (404) extending through the third interlayer dielectric layer (112) and a partial thickness of the second semiconductor (202/204), the first opening (404) situated above the second conductive layer (206/208), the first opening (404) in communication with the first trench (114); 
forming a second opening (NO LABEL) extending through the third interlayer dielectric layer (112), the second semiconductor (202/204) and a partial thickness of the first semiconductor (102/104), the second opening (NO LABEL) situated above the first conductive layer (106/108), the second opening (NO LABEL) in communication with the first trench (116); 

forming a conductive structure (702) and a wiring layer (704) by filling the first trench (114), the first opening (404), the second opening (NO LABEL) and the wiring layer trench (704) with a conductive material (704) (see Figures 1-7); 
(7) wherein the first opening (404) has an opening size smaller than an opening size of the first trench (114), and wherein a projection of the first trench (114) on a surface of the third interlayer dielectric layer (112) encompasses a projection of the first opening (404) on the surface of the third interlayer dielectric layer (112) (see Figures 1-7); 
(8) wherein the second opening (NO LABEL) has an opening size smaller than the opening size of the first opening (404), and wherein the projection of the first opening (404) on the surface of the third interlayer dielectric layer (112) encompasses a projection of the second opening (NO LABEL) on the surface of the third interlayer dielectric layer (112) (see Figures 1-7); 
(9) further comprising, subsequent to the formation of the first opening (404) and prior to the formation of the second opening (NO LABEL), forming an insulating layer (302/710) covering sidewalls and bottom surfaces of the first trench (114), the first opening (404) and the wiring layer trench (116) (see Figures 1-7); 
(10) wherein during exposing the first conductive layer (106/108) beneath the second opening (NO LABEL) and the second conductive layer (206/208) beneath the .

Claims 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (U.S. Pat. App. Pub. No. 2014/0264947).
Lin discloses, as shown in Figures 1-9, an interconnect apparatus having 
(6) providing a first semiconductor (210) and a second semiconductor (110) bonded to the first semiconductor (210), the second semiconductor (110) bonded to the first semiconductor (210) and forming of a bonding interface (NO LABEL) at a bonding position, the first semiconductor (210) comprising a first substrate (202), a first interlayer dielectric layer (204) on a front side of the first substrate (202) and a first conductive layer (206) embedded in the first interlayer dielectric layer (204), the second semiconductor (110) comprising a second substrate (102), a second interlayer dielectric layer (104) on a front side of the second substrate (102) and a second conductive layer (106/108) embedded in the second interlayer dielectric layer (104), wherein a third interlayer dielectric layer (112/113/115) is formed on a side of the second semiconductor (110) away from the bonding interface (NO LABEL); 
simultaneously forming a first trench (301) and a wiring layer trench (303), the first trench (301) and the wiring layer trench (303) respectively formed in the third interlayer dielectric layer (112/113/115); 
forming a first opening (114) extending through the third interlayer dielectric layer (112/113/115) and a partial thickness of the second semiconductor (110), the first 
forming a second opening (504) extending through the third interlayer dielectric layer (112/113/115), the second semiconductor (110) and a partial thickness of the first semiconductor (210), the second opening (504) situated above the first conductive layer (206), the second opening (504) in communication with the first trench (301); 
exposing the first conductive layer (206) beneath the second opening (504) and the second conductive layer (106/108) beneath the first opening (114); and 
forming a conductive structure (902) and a wiring layer (904) by filling the first trench (301), the first opening (114), the second opening (504) and the wiring layer trench (303) with a conductive material (902/904) (see Figures 1-9); 
(9) further comprising, subsequent to the formation of the first opening (114) and prior to the formation of the second opening (504), forming an insulating layer (702) covering sidewalls and bottom surfaces of the first trench (301), the first opening (114) and the wiring layer trench (303) (see Figures 1-9); 
(10) wherein during exposing the first conductive layer (206) beneath the second opening (504) and the second conductive layer (106/108) beneath the first opening (114), the wiring layer trench (303) is located in the third interlayer dielectric layer (112/113/115) (see Figures 1-9).

Claims 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (U.S. Pat. App. Pub. No. 2014/0264709).

(6) providing a first semiconductor (210) and a second semiconductor (110) bonded to the first semiconductor (210), the second semiconductor (110) bonded to the first semiconductor (210) and forming of a bonding interface (NO LABEL) at a bonding position, the first semiconductor (210) comprising a first substrate (202), a first interlayer dielectric layer (204) on a front side of the first substrate (202) and a first conductive layer (206/208) embedded in the first interlayer dielectric layer (204), the second semiconductor (110) comprising a second substrate (102), a second interlayer dielectric layer (104) on a front side of the second substrate (102) and a second conductive layer (106/108) embedded in the second interlayer dielectric layer (104), wherein a third interlayer dielectric layer (112) is formed on a side of the second semiconductor (110) away from the bonding interface (NO LABEL); 
simultaneously forming a first trench (114) and a wiring layer trench (116), the first trench (114) and the wiring layer trench (116) respectively formed in the third interlayer dielectric layer (112); 
forming a first opening (504) extending through the third interlayer dielectric layer (112) and a partial thickness of the second semiconductor (110), the first opening (504) situated above the second conductive layer (106/108), the first opening (504) in communication with the first trench (114); 
forming a second opening (508) extending through the third interlayer dielectric layer (112), the second semiconductor (110) and a partial thickness of the first semiconductor (220), the second opening (508) situated above the first conductive 
exposing the first conductive layer (206/208) beneath the second opening (508) and the second conductive layer (106/108) beneath the first opening (504); and 
forming a conductive structure (702) and a wiring layer (704) by filling the first trench (114), the first opening (504), the second opening (508) and the wiring layer trench (116) with a conductive material (702/704) (see Figures 1-9); 
(7) wherein the first opening (504) has an opening size smaller than an opening size of the first trench (114), and wherein a projection of the first trench (114) on a surface of the third interlayer dielectric layer (112) encompasses a projection of the first opening (504) on the surface of the third interlayer dielectric layer (112) (see Figures 1-9); 
(8) wherein the second opening (508) has an opening size smaller than the opening size of the first opening (504), and wherein the projection of the first opening (504) on the surface of the third interlayer dielectric layer (112) encompasses a projection of the second opening (508) on the surface of the third interlayer dielectric layer (112) (see Figures 1-9); 
(9) further comprising, subsequent to the formation of the first opening (504) and prior to the formation of the second opening (508), forming an insulating layer (602) covering sidewalls and bottom surfaces of the first trench (114), the first opening (504) and the wiring layer trench (116) (see Figures 1-9); 
(10) wherein during exposing the first conductive layer (206/208) beneath the second opening (508) and the second conductive layer (106/108) beneath the first opening (504), the wiring layer trench (116) is located in the third interlayer dielectric layer (112) (see Figures 1-9).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S. Pat. No. 7,855,142) in view of Lin et al. (U.S. Pat. App. Pub. No. 2014/0264947)
Oh teaches all the claimed limitations except for wherein the first trench has a depth equal to a depth of the wiring layer trench.  However, Lin discloses an interconnect apparatus having (3) wherein the first trench (301) has a depth equal to a depth of the wiring layer trench (303) (see Figure 3).
Oh and Lin are both analogous art because both are directed to a semiconductor devices including a first trench and a wiring layer trench and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Lin into Oh because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Oh (accordance with the teaching of Lin) since it has been held to be within the general skill of a worker in the art to select a known features with certain depth on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Lin.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Pat. App. Pub. No. 2014/0264947) in view of Tsai et al. (U.S. Pat. App. Pub. No. 2014/0264709).
Lin teaches the above outlined features except for wherein the first opening has an opening size smaller than an opening size of the first trench, and wherein a projection of the first trench on a surface of the third interlayer dielectric layer encompasses a projection of the first opening on the surface of the third interlayer dielectric layer; wherein the second opening has an opening size smaller than the opening size of the first opening, and wherein the projection of the first opening on the surface of the third interlayer dielectric layer encompasses a projection of the second opening on the surface of the third interlayer dielectric layer.  However, Tsai discloses, as shown in Figures 1-9, an interconnect structure with (7) wherein the first opening (504) has an opening size smaller than an opening size of the first trench (114), and wherein a projection of the first trench (114) on a surface of the third interlayer dielectric layer (112) encompasses a projection of the first opening (504) on the surface of the third interlayer dielectric layer (112) (see Figures 1-9); (8) wherein the second opening (508) has an opening size smaller than the opening size of the first opening (504), and wherein the projection of the first opening (504) on the surface of the third 
Lin and Tsai are both analogous art because both are directed to a semiconductor devices including a first trench and a wiring layer trench and one of ordinary skill in the art would have had a reasonable expectation of success to modify teaching of Tsai into Lin because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Lin (accordance with the teaching of Tsai) since it has been held to be within the general skill of a worker in the art to select a known features with different sizes on the basis of its suitability for the intended use as a matter of obvious design choice as taught by Tsai.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        March 18, 2022